DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Claim Status
Claim 1 has been amended; support for the amendment can be found in pg. 5, ln. 19-25 and pg. 6 line 1 of the original specification.
Claims 3 and 4 have been canceled.
Claims 10-20 have been withdrawn.
Claims 1, 2 and 5-9 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high gas adsorptivity” in claim 5 is a relative term which renders the claim indefinite. The term “high gas adsorptivity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (KR20160037473A, machine translation used for rejection below) hereinafter Yun, in view of Bao (US 2018/0175455 A1).

Regarding claim 1, Yun discloses a battery case ([0051]; Fig. 6) configured to receive an electrode assembly ([0052]) and an electrolyte solution (“electrolyte is in contact”; [0052]) therein, 

the electrode assembly ([0052]) inherently comprising a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode to prevent short circuiting between the electrodes, 

the battery case (Fig. 6) comprising: 

a layer structure (“outer coating layer 510, the metal layer 520”; [0049]; Fig. 5 and 6; element 510, 520); and 

a gas adsorption layer ([0048]; Fig. 5 and 6; element 530) formed on an inner surface (fig. 5 and 6) of the layer structure (510, 520)

the gas adsorption layer (530) comprises: 

a gas adsorption material layer ([0048]; Fig. 5 and 6; element 530) configured to adsorb a reaction gas ([0049]) that may be generated within the battery case (Fig. 6) during abnormal functioning of the electrode assembly ([0049-0050]; [0053]);


    PNG
    media_image1.png
    404
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    640
    media_image2.png
    Greyscale
Yun further discloses that the battery case is that of a pouch type battery ([0052]; Fig. 6), and the battery is a lithium secondary battery ([0029]).

However, Yun fails to explicitly disclose that the gas adsorption layer comprises: 

a blocking layer formed on an exposed surface of the gas adsorption material layer, the blocking layer configured to prevent the gas adsorption material layer from being exposed to an ambient gas during assembly of the battery case, the blocking layer being a film having a structure that does not transmit air to the gas adsorption material layer, the blocking layer covering all of the gas adsorption material layer during assembly of the battery case, wherein the blocking layer is configured to be dissolved by the electrolytic solution after assembly of the battery case, such that the gas adsorption material layer is exposed to the electrolytic solution wherein the blocking layer is made of a polymer film selected from among polyamide, polyvinyl alcohol, polycarbonate and polyethylene vinyl acetate.

Bao discloses a problem in the art of lithium secondary batteries specifically with the drop test safety measure commonly employed. Specifically Bao discloses, “after the lithium - ion secondary battery drop test, it is extremely prone to fall off the top seal open, leakage, isolation membrane wrinkles, the short circuit, tab pull off and other issues” ([0003]). To address these issues, Bao discloses “an electrochemical energy storage device comprising an electrode assembly, an electrolyte , a packing shell and an adhesive material located between the electrode assembly and the packing shell” (Abstract) wherein “the electrochemical energy storage device can achieve a fixed connection between a electrode assembly and a packing shell and solve various problems occurring in the drop test” ([0004]).

Regarding this adhesive material (Fig. 4; elements 3), Bao discloses a blocking layer (“protective layer”; [0020]; Fig. 4; element 32) in contact (Fig. 4; [0023]) with the inner side of a packaging material (Fig. 4; element 2), configured to partially or fully dissolve in the electrolyte solution of the cell (Abstract). Bao further discloses wherein the blocking layer is made from a polymer film comprising polyamides ([0035]) and can be arranged at any position between the electrode assembly and the packaging material ([0030]).

Bao and Yun are analogous art from the same field of endeavor, namely the fabrication of lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Yun by employing the adhesive material of Bao between the electrode assembly Yun and the battery case of Yun as the innermost portion of the battery case of Yun, in order to solve the various problems associated with the drop test safety measure as disclosed by Bao. Further, it would have been a matter of choice for one of ordinary skill to have employed Bao’s blocking layer such that it covers the entirety of the inner surface of Yun’s case.

It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

The instant specification discloses that the blocking layer may be made of polyamide and that a film of this material does not transmit air (pg. 7, ln. 5-15).

Thus, it would have been obvious to one of ordinary skill in the art, to have arrived at a “blocking layer capable of preventing the gas adsorption material layer from being exposed to ambient gas during assembly of the battery case”, and “the blocking layer being a film having a structure that does not transmit air to the gas adsorption material layer” as the composition and structure of modified Yun are substantially identical to that of the instant claim and specification.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 2, after the assembly of modified Yun’s battery, the electrolytic solution would necessarily contact the gas adsorption layer as the blocking layer is fully dissolved (Bao Abstract) by the electrolytic solution.

Regarding claim 5, modified Yun discloses all claim limitations of the present invention as set forth above. Yun further discloses wherein the gas adsorption material layer (530) comprises at least one gas adsorption material ([0022]) selected from a group consisting of metals ([0022]) that exhibit high gas adsorptivity ([0022]).

Regarding claim 6, modified Yun discloses all claim limitations of the present invention as set forth above. Yun further discloses wherein the layer structure (510, 520) comprises:

an outer coating layer (“outer coating layer 510”; [0049]; Fig. 5; element 510) and a metal layer (“metal layer 520”; [0049]; Fig. 5; element 520) disposed adjacent (fig. 5 and 6) to the outer coating layer (510), and 


    PNG
    media_image3.png
    403
    542
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    428
    640
    media_image2.png
    Greyscale
the battery case (Fig. 5 and 6) further comprising an inner resin layer (“sealant layer 540”; [0049]; Fig. 5 and 6; element 540) disposed adjacent (Fig. 5 and 6) to the metal layer (520), the layer structure (510, 520) and the inner resin layer (540) together forming a laminate pouch ([0052]; Fig. 6). 

Regarding claim 7, modified Yun discloses all claim limitations of the present invention as set forth above. Yun further discloses wherein the inner resin layer (“sealant layer 540”; [0049]) can have the gas adsorption material ([0022]) contained therein (“the gas adsorbent material may be included in the sealant layer”; [0023]).

Regarding claim 8, modified Yun discloses all claim limitations of the present invention as set forth above. Yun further discloses a battery cell (“secondary battery”; [0052]) comprising a battery case ([0052]; Fig. 6) according to claim 1.

Regarding claim 9, modified Yun discloses all claim limitations of the present invention as set forth above. Yun further discloses a pouch type battery case ([0052]). Yun does not disclose a can-shaped layer structure. 

However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun’s invention such that the layer structure comprises a can-shaped metal. In doing so, one of ordinary skill would have been employing an obvious engineering design, without any new or unexpected results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Bao (US 2018/0175455 A1)  is now relied on to teach a blocking layer (“protective layer”; [0020]; Fig. 4; element 32) in contact (Fig. 4; [0023]) with the inner side of a packaging material (Fig. 4; element 2), and configured to partially or fully dissolve in the electrolyte solution of the cell (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727